I concur.
Were the question a new one in this state, I would feel very doubtful as to the correctness of the conclusion as to the proper construction of the charter provision involved. It seems to me, however, that the construction that must be given to section 52 of the Los Angeles County Charter, so far as pertinent to the case at bar, is determined by the decision of this court in Harrison v. Colgan, 148 Cal. 69, [82 P. 674]. I do not think that what was said as to when the salaries there involved were increased can be held to be obiter dictum. That decision was rendered in the year 1908. The Los Angeles County Charter was framed and submitted to and approved by the electors of the county in the year 1912. In all material respects section 52 thereof is similar to the provision of the Constitution considered in Harrison v. Colgan, supra, and I do not think we would be warranted in holding otherwise than that it was adopted in the light of that decision and with the meaning given thereby to similar language.
Rehearing denied. *Page 322